                                   1
                                   2
                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6
                                         NETFUEL, INC.,
                                   7                                                        Case No. 5:18-cv-02352-EJD
                                                          Plaintiff,
                                   8                                                        ORDER DENYING PLAINTIFF’S
                                                 v.                                         MOTION FOR LEAVE TO FILE
                                   9                                                        MOTION FOR RECONSIDERATION
                                         CISCO SYSTEMS INC.,
                                  10                                                        Re: Dkt. No. 304
                                                          Defendant.
                                  11
                                  12          On March 10, 2020, this Court granted Defendant’s motion to strike portions of Plaintiff’s
Northern District of California
 United States District Court




                                  13   expert reports. See Dkt. 293; see also Dkt. 301 (public unsealed copy of order). In this order, the

                                  14   Court declined to allow Plaintiff leave to file supplemental expert reports. Plaintiff argues this

                                  15   was an error and that its motion for leave to file a motion for reconsideration should be granted.

                                  16   NetFuel, Inc.’s Motion for Leave to File Motion for Reconsideration (“Recon. Mot.”), Dkt. 304.

                                  17   The Court disagrees. Plaintiff has not presented adequate grounds for the Court to reconsider its

                                  18   earlier ruling. The Court thus DENIES Plaintiff’s motion for leave to file a motion for

                                  19   reconsideration.

                                  20          Reconsideration of a final judgment, order, or proceeding is appropriate if (1) at the time of

                                  21   the motion for leave to file a motion for reconsideration, a material difference in fact or law exists

                                  22   from that which was presented to the Court before entry of the interlocutory order for which

                                  23   reconsideration is sought; (2) the court committed clear error or the initial decision was manifestly

                                  24   unjust; or (3) if new material facts emerge or a material change of law occurs after the time of the

                                  25   interlocutory order. N.D. Cal. Civ. L.R. 7-9(b). Absent these three things, “a motion for

                                  26   reconsideration should not be granted, absent highly unusual circumstances.” Carroll v. Nakatani,

                                  27
                                       Case No.: 5:18-cv-02352-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR LEAVE TO FILE MOTION FOR
                                       RECONSIDERATION
                                                                         1
                                   1   342 F.3d 934, 945 (9th Cir. 2003) (quoting Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877,

                                   2   890 (9th Cir. 2000)). Reconsideration is an “extraordinary remedy, to be used sparingly in the

                                   3   interests of finality and conservation of judicial resources.” Id. (citation and internal quotation

                                   4   marks omitted).

                                   5          While Plaintiff never expressly identifies what ground it rests its motion for

                                   6   reconsideration on, the Court believes it rests its argument on the second ground, i.e., that the

                                   7   Court committed clear error and/or that the Court’s initial decision was manifestly unjust.

                                   8   Plaintiff first argues that the Court granted Defendant’s motion to strike “with prejudice” and that

                                   9   this was an error. Recon Mot. at 2. In Plaintiff’s view, because Defendant never asked the Court

                                  10   to strike Plaintiff’s expert reports “with prejudice,” the Court erred by striking the reports with

                                  11   prejudice. Id. This argument is baffling. Nowhere in the Court’s order does it use the term “with

                                  12   prejudice.” Moreover, Plaintiff identifies no case law which states that courts lack the ability to
Northern District of California
 United States District Court




                                  13   dismiss expert reports “with prejudice.” The Court is thus confused—what is the alleged error?

                                  14   Likewise, Plaintiff never identifies what injustice (if any) follows from striking an expert’s report

                                  15   with prejudice. The Court does not understand Plaintiff’s grounds for reconsideration.

                                  16          Plaintiff next argues that the Court wrongly considered an argument raised for the first

                                  17   time in a reply brief. See id. (citing Turtle Island Restoration Network v. U.S. Dep’t of Commerce,

                                  18   672 F.3d 1160, 1166 n.8 (9th Cir. 2012) (noting that arguments raised for the first time in a reply

                                  19   brief are waived). Plaintiff contends that Defendant “argued for the first time in its reply brief that

                                  20   the Court should grant its motion to strike with prejudice” and that, because of this, Plaintiff had

                                  21   no chance to respond to Defendant’s new argument. Recon Mot. at 2. This argument is equally

                                  22   confusing. A cursory review of Plaintiff’s opposition to Defendant’s motion to strike reveals that

                                  23   Plaintiff put the issue of supplemental expert reports at issue. See Dkt. 276 at 25 n.13 (arguing

                                  24   that if the Court grants Defendant’s motion to strike, it should do so without prejudice and allow

                                  25   Plaintiff to serve a supplemental expert report). Defendant responded to this footnote in its reply

                                  26   brief and argued that supplemental reports should not be allowed. The Court agreed with

                                  27
                                       Case No.: 5:18-cv-02352-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR LEAVE TO FILE MOTION FOR
                                       RECONSIDERATION
                                                                         2
                                   1   Defendant’s position and denied Plaintiff’s request to file supplemental expert reports. Thus,

                                   2   Defendant’s reply brief did not “raise an issue for the first time.” Instead, the reply brief replied to

                                   3   an issue that Plaintiff raised; something Defendant was permitted to do.

                                   4          Plaintiff further argues that the case law the Court relied on is inapposite. This case law,

                                   5   however, is neither new nor shows a “material change of law or fact.” The caselaw Plaintiff cites

                                   6   in its request for reconsideration, while relevant to the initial question of supplemental briefing,

                                   7   does not show that the Court committed a clear error. That Plaintiff declined to fully brief its

                                   8   request to file supplemental expert reports is not grounds to permit the Court to review its earlier

                                   9   ruling. See Carroll, 342 F.3d at 945 (noting that reconsideration is an extraordinary remedy).

                                  10          Plaintiff last argues that allowing supplemental expert reports would not disrupt the trial

                                  11   setting or the case schedule. Recon Mot. at 4. In Plaintiff’s view, since the Parties’ trial is not

                                  12   scheduled until December 2020 and its motions in limine are not due until October 1, 2020,
Northern District of California
 United States District Court




                                  13   supplemental expert reports would not delay the Parties or the Court. There are three problems

                                  14   with Plaintiff’s argument. First, Plaintiff does not allege that the Court committed “clear error” by

                                  15   citing scheduling concerns. Second, it ignores the unfair burden this would place on Defendant—

                                  16   something the Court raised in its initial order. Defendant timely finished its expert report and

                                  17   already litigated the extensive deficiencies with Plaintiff’s reports. Third, it does not address the

                                  18   Court’s fear that allowing supplemental briefing would give Plaintiff a “second bite at the apple.”

                                  19   Plaintiff’s expert reports had significant deficiencies, which counsels against supplemental expert

                                  20   reports. Plaintiff fails to address this concern.

                                  21          Plaintiff has failed to provide grounds for reconsideration. Accordingly, the Court

                                  22   DENIES Plaintiff’s request for leave to file a motion for reconsideration.

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 25, 2020

                                  25                                                       ______________________________________
                                                                                           EDWARD J. DAVILA
                                  26                                                       United States District Judge
                                  27
                                       Case No.: 5:18-cv-02352-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR LEAVE TO FILE MOTION FOR
                                       RECONSIDERATION
                                                                         3
